EXHIBIT SLIDE PRESENTATION National Penn Bancshares, Inc. 1st Quarter 2010Earnings Webcast 11 2 This presentation contains supplemental financial information determined by methods other than in accordance with Accounting Principles GenerallyAccepted in the United States of America (“GAAP”).National Penn’s management uses these non-GAAP measures in its analysis of National Penn’sperformance.One such measure, annualized return on average tangible common equity, excludes the average balance of acquisition-related goodwilland intangible assets and the average balance of preferred equity in determining average tangible shareholders’ equity. One additional measure,tangible book value, also excludes from total equity goodwill, intangible assets and preferred stock.
